                    Case 3:17-cv-01595-EWD           Document 62-1      05/21/19 Page 1 of 6

                                  UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF LOUISIANA
      __________________________________________
       DE’JUAN THOMAS,                             )
                                                   )
                         Plaintiff,                )
            v.                                     )   3:17-cv-01595-SDD-EWD
                                                   )
       SALLY GRYDER, JAMES LEBLANC, JERRY          )
       GOODWIN, DOES 1-10,                         )
                                                   )
                       Defendants.                 )

          RESPONSE TO DEFENDANTS’ STATEMENT OF UNDISPUTED MATERIAL FACTS

             Plaintiff disputes several of Defendants’ Material Facts. R. Doc. 57-2.

       Defendants’ Material Facts (R. Doc. 57-2)                               Plaintiff’s Response

1. This is an action brought by the De’Juan Thomas                                     Undisputed.
(“Plaintiff”), against defendants James LeBlanc, Jerry
Goodwin, and Sally Gryder, employees of Louisiana
Department of Public Safety & Corrections (“DPS&C”).
2. As a result of the Court’s Ruling on defendants’ first                              Undisputed.
Motion for Summary Judgment, only
Plaintiff’s §1983 claims remain.

3. On January 25, 2013, Plaintiff pleaded guilty in Orleans                            Undisputed
Criminal District Court, where he
was sentenced pursuant to three (3) convictions:
Count 1: Sexual Malfeasance in Prison (La. R.S.
§14:1341.1) – Five (5) Years;
Count 2: Sexual Battery (La. R.S. §14:43.1) – Two (2)
Years;
Count 3: Second Degree Kidnapping (La. R.S. §14:44.1) –
Five (5) Years.
4. Upon his incarceration to David Wade Correctional                                   Undisputed
Center (“DWCC”), defendant Sally Gryder, an employee
of DWCC responsible for calculating offender release
dates, recalculated Plaintiff’ release date on four
occasions.
5. The first recalculation gave Plaintiff credit for time                              Undisputed
served.
6. The second and third recalculations gave Plaintiff                                  Undisputed
Certified Treatment and Rehabilitation
Program (“CTRP”) and “good time” credits, which gave
Plaintiff’ a good time release date of June 25, 2015.


                                                                                                      1
                     Case 3:17-cv-01595-EWD            Document 62-1   05/21/19 Page 2 of 6

7. The fourth recalculation by Gryder, in May 2015, is the                        Undisputed
primary action at issue in this case.
8. The first three recalculations that she performed                              Undisputed
cumulatively (through jail credit and diminution of
sentence reductions) resulted in a release date of June 6,
2015.
9. Gryder took note of this discrepancy, consulted her           Undisputed that that is Ms. Gryder’s testimony.
supervisor Brenda Acklin, and sought clarification by
reaching out to the Orleans District Attorney’s Office.
10. On May 5, 2017 (and as Plaintiff’s June release date         Undisputed that that is Ms. Gryder’s testimony.
approached), Ms. Gryder double checked Plaintiff’ release
date and reviewed the sentencing order and the Bill of
Information, which ordered Plaintiff’s charges differently.
11. Ms. Gryder decided to seek clarification, so as to           Undisputed that that is Ms. Gryder’s testimony.
ensure that Plaintiff would not be released early.
12. The State of Louisiana has an interest in preventing                          Undisputed.
the release of offenders prior to their actual release date.
13. Gryder also sent an e-mail to Donald Cassels with the                         Undisputed.
Orleans Parish District Attorney’s Office in which she
inquired about a discrepancy between the sentencing
minutes and the bill of information.
14. She also spoke with the Assistant DA, who told her                            Undisputed.
that Plaintiff got five years on the sexual battery
conviction, but she still did not recalculate Plaintiff’s
release date.
15. On May 7, 2015, the minute clerk with the Orleans                             Undisputed.
Parish Clerk issued a minute entry that read in pertinent
part that “the minute clerk on this date, took notice that the
minute entry 01/25/13 is in error. The counts are listed
incorrectly within the minute entry of 01/25/13. However,
the sentence listed is correct.”
16. The amended minute entry went on to reflect that                              Undisputed.
Plaintiff’s sentence as the following: Count 1: Second
Degree Kidnapping (La. R.S. §14:44.1) – Five (5) Years;
Count 2: Sexual Malfeasance in Prison (La. §14:134.1) –
Two (2) Years; Count 3: Sexual Battery (La. R.S.
§14:43.1) – Five (5) Years.
17. This change reflected in the May 7, 2015 minutes                              Undisputed.
would have fundamentally affected Plaintiff’s good time
release date, as a sentence for sexual battery is not eligible
for any “good time” reductions, meaning that Plaintiff was
no longer eligible for release in June 2015.
18. Under this sentencing framework, Plaintiff’s correct                          Undisputed.
release date would have been February 28, 2017 (his full
term release date), not his good time release date of June
5, 2015.
19. After seeing the May 7, 2015 amended minutes, Ms.                             Undisputed.
Gryder sent an e-mail to Donald Cassels with the Orleans

                                                                                                            2
                    Case 3:17-cv-01595-EWD            Document 62-1    05/21/19 Page 3 of 6

Parish District Attorney’s Office on May 11, 2015, which
read:
Good morning – I just pulled this offender’s court minutes
on Docket Master read the minute entry for 5/07/15.
According to the minutes, he did receive 5 years for the
sexual batter and 2 for the Malfeasance. I just want to
verify that with you before changing his time and
informing him. I feel sure he knows his time is wrong, but
he was just a few days from getting released.
20. In response to this e-mail, Mr. Cassels replied “[t]he                        Undisputed.
updated minute entry is correct. I can send you a certified
copy, if that would be helpful.
21. Ms. Gryder then recalculated Plaintiff’ release date,                         Undisputed.
for the fourth time, to his full term release date of
February 28, 2017.
22. Ms. Gryder testified that she believed that the May 7,            Undisputed that that is her testimony.
2015 amended minutes controlled in Plaintiff’s
recalculation.
23. Following his cancelled release date, Plaintiff sent                          Undisputed.
Gryder a letter, requesting a meeting to “further discuss
my refusal of release from this institution.”
24. On June 26, 2015, Gryder responded to Plaintiff and                           Undisputed.
informed him “[y]ou are now serving your time flat and
will full-term out on 02.28.2017.”
25. Plaintiff then responded with a letter on June 28, 2015.                      Undisputed.
26. On August 7, 2015, Ms. Gryder responded to Plaintiff                          Undisputed.
and informed him that she did not
change his sentence until after receiving written
verification from the District Attorney’s
office and a corrected minute entry from the sentencing
court.
27. She also informed him that “unless this office receives                       Undisputed.
additional information from Orleans
Parish contrary to what we have, your sentence will
remain the same.”
28. Plaintiff also wrote a letter to Warden Jerry Goodwin.                        Undisputed.
29. Defendant Goodwin forwarded this letter to Brenda                             Undisputed.
Acklin, Gryder’s supervisor, and spoke with both Gryder
and Acklin about Plaintiff
30. Acklin drafted a response to Plaintiff which stated that                      Undisputed.
“your time was adjusted correctly by Ms. Gryder and the
minutes from Orleans Parish are attached for your
information.”
31. This letter was reviewed and signed by Goodwin prior                          Undisputed.
to being sent to Plaintiff.
32. Plaintiff filed a motion for correction of illegal                            Undisputed.
sentence with the Orleans District Court.
33. On July 28, 2016, Judge Graham Bosworth issued an
order wherein the Court states in pertinent part that “the
                                                                                                               3
                    Case 3:17-cv-01595-EWD          Document 62-1      05/21/19 Page 4 of 6

defendant states there is an incorrect minute entry and his
sentence is incorrect. This is correct, however on January
25, 2013 this matter was corrected through a corrective
minute entry.”
34. Defendant Gryder testified that she did not recall      DISPUTED. De’Juan Thomas sent the Bosworth order
seeing this this document until after litigation commenced. to Ms. Gryder in August 2016. Ex. A at ¶ 22.

35. On or around November 18, 2016, Plaintiff sent a                               Undisputed.
letter to defendant Gryder wherein he states that he
received court documents “supporting my claims of
having (two) 2 years to serve on the sexual battery charge.
I will present to you the stated and time given to me on
January 25, 2013.”
36. In November 2016, Plaintiff also filed an                                      Undisputed.
administrative remedy procedure (“ARP”) with DWCC
officials, complaining that he had been over detained since
his actual release date of June 15, 2015.
37. On December 5, 2016, Plaintiff sent a letter to Brenda                         Undisputed.
Acklin, as well as a copy of the sentencing transcript.
38. Gryder did not realize that Plaintiff’s release date    DISPUTED. De’Juan Thomas sent the Bosworth order
should have been in June 2015 until December 2016,          to Ms. Gryder in August 2016. Ex. A at ¶ 22. And he sent
when she received the sentencing transcript.                the sentencing transcript to Ms. Gryder in November
                                                            2016. Ex. B at 71:14-23.

39. From this point, Ms. Acklin handled Plaintiff’ case,                         Undisputed.
except for (1) Gryder sending On December 8, 2016 e-
mail to Donald Cassels requesting an updated minute
entry, and (2) Gryder processing him for release in
January 2017.
40. On December 13, 2016, Plaintiff sent a follow up                             Undisputed.
letter to Ms. Acklin.
41. On December 14, 2016, Jesse Jimerson with David                              Undisputed.
Wade’s Classification Department sent an e-mail to the
Division of Probation & Parole requesting that a new
residence plan be approved.
42. On December 23, 2016, Brenda Acklin issued a first                           Undisputed.
step response to Plaintiff’s ARP, and informed him that
his time had been recalculated, and that he was being
placed in UNSORP status.
43. On January 3, 2017, Plaintiff’s approved residence                           Undisputed.
plan was sent to DWCC.
44. On January 6, 2017, a State ID was requested and                             Undisputed.
ordered for Plaintiff, which was issued on January 6,
201744 and received on January 11, 2017.
45. On January 10, 2017, Gryder issued a                                         Undisputed.
recommendation for release memorandum.
46. Plaintiff was then released from DWCC on January                             Undisputed.
13, 2017.

                                                                                                           4
                      Case 3:17-cv-01595-EWD          Document 62-1       05/21/19 Page 5 of 6

47. Following his release, Plaintiff spent approximately                             Undisputed.
one (1) month on parole before being released from
supervision.
48. The very first substantive paragraph of Plaintiff’s                              Undisputed.
Complaint alleges that “Defendants illegally imprisoned
[Plaintiff] for 589 days past the end of his sentence.”
49. Plaintiff seeks damages, declaratory, and injunctive                             Undisputed.
relief
50. Plaintiff could not be released unless he was eligible                           Undisputed.
for diminution of sentence under Louisiana state law.
51. Because Plaintiff was a sex offender, he could not be                            Undisputed.
released until he had an approved residence plan.
52. Gryder correctly computed Plaintiff’s good time            Undisputed, except for the time she wrongly computed it.
release date of June 5, 2015.
53. Had Plaintiff not been eligible for diminution of                                Undisputed.
sentence, Gryder’s full term release date of February 28,
2017 would have been Plaintiff’s correct release date.

      Additionally, Plaintiff adds the following facts material to Defendant’s Motion for Summary Judgment:

                   Plaintiff’s Material Facts                                  Defendants’ Response

  54. Plaintiff sent the Bosworth order to Ms. Gryder in
  August 2016.1

  55. Plaintiff sent the sentencing transcript to Ms. Gryder
  in November 2016. Ex. B at 71:14-23.

  56. In 2012, the Louisiana DOC had a team of a dozen
  of its staff perform an internal review of its inmate time
  calculation processes. R. Doc. 52-10.

  57. Secretary James LeBlanc was one of the three
  “champions” of the project. Id. at 3.

  58. The review found that as of January 2012, the DOC
  had a “1446 backlog of cases to have time computed,”
  resulting in an average processing delay of 110 days. Id.
  at 4.

  59. As a result, the team found that in May 2012, there
  was an average of 2252 inmates per year who needed to
  be immediately released upon their time being
  calculated, with an average of 71.7 “Overdue days” for
  each inmate. Id. at 17-18.


      1
          Ex. A at ¶ 22.
                                                                                                              5
                  Case 3:17-cv-01595-EWD             Document 62-1        05/21/19 Page 6 of 6

60. According to another DOC internal investigation, in
2017, “DPS&C had an average of 200 cases per month
considered an 'immediate release' due to these
deficiencies.” R. Doc. 52-12 at 4.
61. In February 2019, 231 people across the state were
affected. Those people waited an average 44 days to be
released after a judge ordered them free.2

62. The 2012 investigation found a need to “make staff
accountable for the quality and quantity of work
performed” and a lack of “consistency of procedures
and training.” R. Doc. 52-10 at 11, 26.
63. The 2017 Legislative Auditor investigation found
that “DOC does not have a formalized, consistent
method for calculating offender release dates.” R. Doc.
52-11 at 13.
64. DOC has conceded that it needs but has not
created a “training booklet . . . to step an employee
through the time computation process to determine if the
offender needs recalculating.” R. Doc. 52-11 at 14.


                                                           /s/ William Most__________
                                                           WILLIAM MOST
                                                           La. Bar No. 36914
                                                           201 St. Charles Ave., Ste. 114, # 101
                                                           New Orleans, LA 70170
                                                           T: (504) 509-5023
                                                           Email: williammost@gmail.com

                                         CERTIFICATE OF SERVICE

           I hereby certify that on May 21, 2019 a copy of the foregoing Opposition to Defendants’ Motion

    for Summary Judgment was filed electronically with the Clerk of Court via the CM/ECF system. Notice

    of this filing will be sent to all counsel of record by operation of the Court’s electronic filing system.

                                                   __/s/__William Most
                                                          William Most




    2
     Emily Lane and Richard Webster, Edwards, prison officials pledge fix to stop people being detained
    past their release date. Times-Picayune (March 28, 2019).
                                                                                                                 6
